Orders reversed and matters remitted to the Appellate Division for compliance with Civil Practice Act, section 602 (as amd. by L. 1942, ch. 297), without costs. Although we find in the record some evidence which supports the order of Special Term, the order of the Appellate Division fails to state whether the determination of that court is upon the law, or upon the facts, or upon the law and the facts. (See 292 N.Y. 582.)
Concur: LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ.